                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ANDRE HUDSON                                        :
   AS ADMINISTRATOR OF THE ESTATE                   :
   OF SHAKEYA JUANITA KENNEDY HUDSON                :
and JUANITA BRANCH                                  :
                                                    :      CIVIL ACTION
              v.                                    :
                                                    :      NO. 20-5252
COLUMBIAN LIFE INSURANCE COMPANY                    :


                                          ORDER

       AND NOW, this 6th day of July 2021, upon consideration of Defendant Columbia Life

Insurance Company’s Motion to Dismiss Plaintiffs’ Second Amended Complaint (ECF No. 15)

and Plaintiffs’ Opposition to Defendant’s Motion (ECF No. 17), and for the reasons stated in the

accompanying Memorandum, it is ORDERED that the Motion is DENIED.

       IT IS SO ORDERED.

                                                    BY THE COURT:


                                                    /s/ R. Barclay Surrick
                                                    R. BARCLAY SURRICK, J.
